Citation Nr: 0703765	
Decision Date: 02/06/07    Archive Date: 02/14/07	

DOCKET NO.  05-00 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1981 to 
December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The veteran's bilateral pes planus is not shown to have 
more than mild to moderate symptoms and there is not 
objective evidence of severe marked deformity of the feet 
with chronic swelling, and symptoms which the veteran has 
most recently complained about and received surgery for are 
attributable to nonservice-connected hallux valgus bunion 
deformity of the right and left great toes, and a contraction 
deformity, and these are not shown by any competent clinical 
evidence to be causally related to the veteran's service-
connected bilateral pes planus.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, Diagnostic Code 5276 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided VCAA notice in August 2003, prior to 
the issuance of the adverse rating decision now on appeal 
from February 2004.  This notification informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  Records of the veteran's treatment with VA 
and with a private podiatrist were collected for review.  The 
veteran was provided a VA examination which was adequate for 
rating purposes.  The veteran testified at a hearing before 
the undersigned.  All known available relevant medical 
evidence to the pending claim has been collected for review.  
The veteran does not contend nor does the evidence on file 
suggest that there remains any additional outstanding 
evidence which has not been collected for review.  VCAA is 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(Quartuccio v. Principi, 16 Vet. App. 183 (2002)).

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
assigned, the higher evaluation will be applied if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal exertion, strength, speed, coordination and endurance.  
Functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or to deformity, 
adhesions, defective innervation, or other pathology, or 
maybe due to pain supported by adequate pathology.  38 C.F.R. 
§ 4.40.  

Regarding the joints, factors of disability reside in 
reductions of their normal exertion of movement in different 
planes.  Inquiry will be directed to consideration of less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion and interference with sitting, 
standing and weight bearing are related considerations.  
38 C.F.R. § 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Pes planus or acquired flat foot warrants a noncompensable 
evaluation for mild symptoms which are relieved by a built-up 
shoe or arch support.  A 10 percent evaluation is warranted 
for moderate symptoms, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  Severe symptoms, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, with an indication of 
swelling on use and characteristic callosities warrants a 
20 percent evaluation for one foot and a 30 percent 
evaluation if bilateral.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.

Analysis:  Historically, the veteran was granted service 
connection for bilateral pes planus with a noncompensable 
evaluation effective from December 1983, his date of 
separation from service.  He filed a claim for increase in 
July 2003 which was initially denied in the rating decision 
now on appeal from February 2004, but following VA orthopedic 
examination in January 2005, the RO granted the veteran an 
increased evaluation to 10 percent, and made the increase 
effective from his date of claim in July 2003.  The appeal 
has continued.  

A review of the VA outpatient treatment records on file 
during the pendency of the appeal do not show that the 
veteran has routinely sought or required treatment for 
bilateral pes planus.  He has shown to have been hospitalized 
with VA for just under one month in July and August 2003 for 
purposes unrelated to his feet, but extensive records of this 
observed period of hospitalization do not reflect objective 
evidence demonstrating that the veteran's feet were actively 
symptomatic.  

There was a podiatry consultation accomplished in July 2003 
in which the veteran complained of arch pain.  He reported 
having been seen "years ago" at the Dayton VA Medical Center 
(VAMC).  He complained of heel pain first thing in the 
morning that eased over the day.  He also complained of pain 
under his third toe where there was a prominent bone and it 
was noted that he was interested in surgical correction of a 
deformed fifth toe.  The left fifth toe was dorsally 
dislocated.  

There are on file records of the veteran's treatment by a 
private podiatrist.  In September 2003, the veteran was 
provided surgery by this podiatrist for correction of a 
bunion hallux valgus deformity of the left great toe and also 
a contraction hammertoe deformity of the left fifth toe.  He 
was provided a left great toe osteotomy and internal 
fixation, and a correction of hammertoe deformity of the left 
fifth toe.  The surgical report and follow-on treatment 
records reveal this surgery was completed with good result.  
He was provided a cam walker protective boot to wear 
postoperatively.  

The following month in October 2003, the veteran presented 
for treatment because while walking on his foot without the 
protective boot, he "hit his foot in a door after the Brown's 
lost the game."  He felt severe pain with increased swelling.  
X-rays revealed no new fracture or dislocation, and the prior 
surgery appeared in good alignment.  In October 2003, X-ray 
studies of the left foot revealed the possibility of a mild 
displacement of a bony fragment of the distal left great toe.  
Eight weeks after this surgery the veteran reported that he 
was doing very well and not having problems.  There was "some 
discomfort" after long periods of weight bearing at work.  

In February 2004, it was noted that the veteran also had a 
significant bunion hallux valgus deformity on the right great 
toe as well, and this was also surgically treated.  There was 
no pain with range of motion, nor was there any swelling or 
erythema.  A 1-centimeter hyperkeratotic lesion on the bottom 
of the fourth right toe was debrided.  It was noted that five 
months after correction of the bunion deformity of the left 
foot, he was very happy with the result.  Six days later, the 
veteran reported very little pain of the right foot.  X-ray 
studies of the right foot revealed no new obvious fractures 
or dislocations and the hardware remained intact.  Two and 
one half weeks after right foot bunion surgery, the veteran 
reported constant increased sharp pain since the previous 
Saturday "when a basketball hit his foot while he was in a 
gym."  X-ray studies revealed the right great toe remained in 
excellent alignment.  

In June 2004, the veteran presented for increased pain and 
swelling of his right foot after reportedly kicking an object 
on the floor while walking.  There was moderate pain with 
direct palpation of the right great toe, and slight pain with 
range of motion of the metatarsophalangeal joint.  In March 
2005, his prior left foot bunionectomy in September 2003 and 
right foot bunionectomy in February 2004 was discussed and 
there was no pain upon examination with direct palpation of 
the great toes of either foot or with range of motion of the 
metatarsophalangeal joints.  

In January 2005, the veteran was provided a VA, fee-basis 
orthopedic examination of his feet.  His claims folder was 
provided to the physician for review in conjunction with the 
examination.  The doctor noted the veteran's longstanding pes 
planus, and more recent surgical intervention for bunion 
hallux valgus deformities and for an overlapping toe, "but 
those are separate issues and not evidently part of his 
service-connected claim, only the flat feet is."  The veteran 
reported persistent pain, soreness and stiffness with 
swelling of both feet.  He reportedly had been provided 
orthotics, but no longer had any.  He had undergone no 
surgery related to pes planus.  It was recorded that normal 
daily activity could be performed without limitation of 
standing and walking.

Upon physical examination, the veteran walked without 
support, could raise from toes and heels and partially squat, 
although there was some limitation of gait, standing and 
walking activities.  There was some tenderness to palpation 
across the bottom of both feet and some lost arches and 
calluses over the toes.  However there were no calluses noted 
over the heels, and the heel and Achilles tendon were not in 
valgus and there was only "slight pronation with ambulation."  
It was also  noteworthy that no abnormal shoe wear was noted 
on either shoe.  Examination of both left and right feet were 
essentially the same.  There was pain and tenderness to 
palpation with "some mild pes planus."  There were no other 
skin or vascular changes.  There was only "slight pronation 
on the left foot as well."  X-ray studies taken at the time 
of this examination noted the prior surgery involving the 
great toes of both feet and there was a suggestion of early 
minimal degenerative arthritic changes of the first joint of 
some of the toes.  There was no reported diagnostic 
impression of pes planus.  

A preponderance of the evidence on file is against an 
evaluation in excess of the presently assigned 10 percent for 
the veteran's bilateral pes planus deformity of the feet.  
That 10 percent evaluation is assigned for moderate 
symptomatology of bilateral flat feet in weight-bearing over 
or medial to the great toe, inward bowing of the tendo 
Achillis, and pain on manipulation and use of the feet.  The 
veteran's feet are shown to be chronically sore from fallen 
arches associated with pes planus, but it is noteworthy that 
the findings on VA examination reported that the heel and 
Achilles were not in valgus, and that there was only slight 
pronation with ambulation, and only "some mild pes planus."  
There is a complete absence of objective clinical evidence, 
however, demonstrating that either or both of the veteran's 
feet are affected by severe pes planus with marked deformity 
of either pronation or abduction of his feet.  

It is clear that the most recent surgical intervention by the 
veteran's private podiatrist involved bunion hallux valgus 
deformity and contracture deformities of both great toes, but 
these deformities are not shown by any clinical evidence on 
file to be causally attributable to or related to the 
veteran's longstanding service-connected mild pes planus 
(flat feet).  All bunions and calluses noted on the veteran's 
feet were in the area of the toes and associated with 
nonservice-connected hallux valgus.  Significant callosities 
are not identified anywhere else on the veteran's feet, and 
it is noteworthy that his shoes were not shown to be 
abnormally worn at the time of VA examination.  

The orthopedic doctor conducting the VA examination 
specifically differentiated the veteran's flat feet from his 
bunion hallux valgus deformities, and surgery therefor.  The 
veteran may not receive an increased compensable evaluation 
for service-connected bilateral pes planus on the basis of 
adverse symptoms, pain or other disability specifically 
attributable to nonservice-connected bunion hallux valgus 
deformity, or any postoperative residuals of that deformity.  

The veteran's longstanding pes planus is itself shown to 
result in moderate symptoms of pain and discomfort on use or 
manipulation of the feet warranting the currently assigned 
10 percent evaluation.  However, in the absence of objective 
clinical evidence showing marked pronation or abduction 
deformity of the feet attributable to pes planus, the next 
higher 20 percent evaluation for either foot, or 30 percent 
evaluation for both feet is not warranted. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


